DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 8, 2021, has been entered.

Status of Claims
Claims 1-2, 11-13, 15-18, and 20 are amended.
Claims 1-20 are pending.

Response to Remarks
35 U.S.C. § 101
Applicant's arguments filed June 8, 2021, have been fully considered but they are not persuasive.  Applicant contends that the claims are directed towards patent eligible subject matter.  First, Applicant contends that Final Office Action failed to identify specific limitations that recite abstract ideas and additional claim elements.  Examiner respectfully disagrees because, as noted on p. 5 of the Final Office Action, the underlined claim elements recite abstract ideas while the .  
Second, Applicant contends that the claim is not a Mental Process because none of the examples discussed in the 2019 PEG, or any analogous concepts, are recited in the claims.  Examiner respectfully disagrees.  First, the examples in the 2019 PEG are only examples and not an exhaustive list of mental processes.  Second, determining content ownership based on records, allocating revenue among content owners, determining respective revenues, and ranking content items based on total revenue are recited at a sufficiently high level of generality that they may be performed in the human mind or with the aid of pen and paper.  Thus, the claims do recite a Mental Process.
Third, Applicant contends that claim is not a Certain Method of Organizing Human Activities because none of the examples discussed in the 2019 PEG, or any analogous concepts, are recited in the claims.  Examiner respectfully disagrees.  First, the examples in the 2019 PEG are only examples and not an exhaustive list of Certain Methods of Organizing Human Activities.  Second, allocating revenue between multiple owners of content may be classified as a Fundamental Economic Practice or Managing Relationships Between Humans.
Fourth, Applicant contends that Final Office Action fails to identify and evaluate additional elements to determine whether they recite a practical application.  Examiner respectfully disagrees because pp. 6-8 of the Final Office Action contain an analysis of the additional elements and how they fail to recite a practical application of the abstract ideas.
Fifth, Applicant contends that the claims recite an improvement to technology because the claims address challenges in allocating generated revenue associated with content ownership.  
Accordingly, this ground of rejection is maintained. 

35 U.S.C. § 103
Applicant's arguments filed June 8, 2021, have been fully considered but they are not persuasive.  Applicant contends that the combination of LaRosa, Ellinger, and Starr fails to disclose the amended subject matter of using different payment conditions in different geographic regions.  Examiner respectfully disagrees as discussed in detail in the § 103 rejection below.  Briefly, however, the combination of LaRosa and Starr discloses this subject matter.  LaRosa discloses allocated revenue generated in various geographic regions (¶ 95, for example) but it fails to disclose that the geographic regions may have various (and not necessarily mutually exclusive) payment conditions.  However, Starr cures this deficiency as it discloses the three specific payment conditions claimed (¶¶ 98 and 285, for example).  Therefore, the combination of LaRosa, Ellinger, and Starr discloses the amended subject matter.
Accordingly, this ground of rejection is maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more. According to the 2019 Patent Eligibility Guidance (2019 PEG), the first step (Step 1) of the analysis is to determine whether the claims are directed towards one of the four statutory categories, i.e., a process, a machine, a manufacture, or a composition of matter, of patent eligible subject matter.  Here, claims 1-10 are directed towards a process, claims 11-15 are directed towards a machine, and claims 16-20 are directed towards a manufacture.  Therefore, the analysis proceeds to determine whether the claims recite abstract ideas.
Per Claim 1: Claim 1, as a whole, is directed towards the abstract idea of determining that a content item is associated with a content owner, allocating revenue generated by the content item to a content owner in various geographical regions and then ranking content items based on total revenue for the content owner.  In other words, the claim recites both Mental Processes and Certain Methods of Organizing Human Activities recognized as abstract ideas.  More specifically, the following underlined claim elements recite abstract ideas while the non-underlined claim elements recite additional elements as defined by the 2019 PEG:
receiving, by a computing system, revenue generated from a plurality of geographic regions for a first content item; 
determining, by the computing system, that the first content item is associated with a plurality of content owners, including a first content owner, based on content ownership information, wherein the content ownership information indicates in which of the plurality of geographic regions the plurality of content owners have rights to the first content item
allocating, by the computing system, the revenue among the plurality of content owners based on the plurality of geographic regions in which the plurality of content owners have rights to the first content item based on satisfaction of payment conditions associated with the plurality of geographic regions, wherein a first payment condition for a first geographic region of the plurality of geographic regions includes partial views of the first content item by users in the first geographic region, a second payment condition for a second geographic region of the plurality of geographic regions includes complete views of the first content item by users in the second geographic region, and a third payment condition for a third geographic of the plurality of geographic regions includes clicks on advertisements associated with the first content item by users of the third geographic region; 
determining, by the computing system, respective revenues for the plurality of content owners based on respective rights to the first content item in respective geographic regions of the plurality of geographic regions and the satisfaction of the payment conditions associated with the plurality of geographic regions; 
ranking, by the computing system, the first content item in a ranked list of content items associated with the first content owner based on a total revenue allocated to the first content owner for each content item in the ranked list across the plurality of geographic regions; and -2-Application Serial No. 15/815,621Docket No. 36FB-180548 
providing, by the computing system, the ranked list of content items associated with the first content owner.
Because the claim recites abstract ideas, the analysis proceeds to determining whether the claim recites additional elements that recite a practical application of the abstract ideas.  According See MPEP 2106.05(g).  Therefore, the additional elements fail to recite a practical application of the abstract ideas.
The analysis then proceeds to determining whether the claim recites additional elements that, considered individually and in combination, recite significantly more than the abstract ideas.  According to the 2019 PEG, additional elements that are instructions to implement that abstract idea using a computer, that add insignificant extra-solution activities, that generally link the use of the abstract idea to a particular technological environment or field of use, or that append well-understood, routine, and conventional activities to the abstract ideas fail are elements that are not indicative of reciting an inventive concept.  Elements that were previously determined to have recited insignificant extra-solution activities are reevaluated at this step to determine whether they recite well-understood, routine, and conventional activities and must have evidentiary support as required by the Berkheimer Memo.  Here, as discussed above, the additional element of reciting a computing system to perform the abstract ideas is simply an instruction to apply the abstract ideas using a computer.  Because the receiving revenue and providing a ranked list were determined to see MPEP 2106.05(d)(II)) and providing a ranked list is also well-understood, routine, and conventional because it is transmitting data over a network (see MPEP 2106.05(d)(II)).  Therefore, when these additional elements are considered individually and in combination, they fail to recite an inventive concept.
Accordingly, claim 1 is rejected as being directed towards patent ineligible subject matter.

Per Claim 11: Claim 11 recites abstract subject matter similar to that discussed above in connection with claim 1.  However, claim 11 recites the following additional elements:
at least one processor; and 
a memory storing instructions that, when executed by the at least one processor, cause the system to perform a method
However, these additional elements also fail to recite a practical application of the abstract ideas or an inventive concept because they are generic computing components that simply serve to apply the abstract ideas.
Accordingly, claim 11 is rejected as being directed towards patent ineligible subject matter.

Per Claim 16: Claim 16 recites abstract subject matter similar to that discussed above in connection with claim 1.  Claim 16 recites a non-transitory computer-readable storage medium including instructions that perform the abstract ideas.  Because the claim fails to recite additional elements not recited in claim 1, the claim fails to recite a practical application or an inventive concept.


Per Claims 2-10, 12-15, and 17-20: Claims 2-10, 12-15, and 17-20 have also been analyzed according to the 2019 PEG.  However, these claims also fail to recite patent eligible subject matter for the following reasons:
Claims 2, 12, and 17 recite additional Mental Processes as well as Certain Methods of Organizing Human Activities.  Therefore, the subject matter of these claims fails to recite additional elements that could serve to recite a practical application or significantly more than the abstract ideas.
Claims 3, 13, and 18 recite additional Mental Processes as well as Certain Methods of Organizing Human Activities.  Therefore, the subject matter of these claims fails to recite additional elements that could serve to recite a practical application or significantly more than the abstract ideas.
Claims 4, 14, and 19 recite the additional element that the content has both a video portion and an audio portion.  However, this additional element fails to recite a practical application or significantly more than the abstract ideas because it generally links the use of the abstract ideas to the technological environment of audiovisual content.
Claims 5, 15, and 20 recite additional Mental Processes as well as Certain Methods of Organizing Human Activities.  Therefore, the subject matter of these claims fails to recite additional elements that could serve to recite a practical application or significantly more than the abstract ideas.
Claim 6 recites additional Mental Processes as well as Certain Methods of Organizing Human Activities.  Therefore, the subject matter of this claim fails to recite 
Claim 7 recites additional Mental Processes as well as Certain Methods of Organizing Human Activities.  Therefore, the subject matter of this claim fails to recite additional elements that could serve to recite a practical application or significantly more than the abstract ideas.
Claim 8 recites additional Mental Processes as well as Certain Methods of Organizing Human Activities.  Therefore, the subject matter of this claim fails to recite additional elements that could serve to recite a practical application or significantly more than the abstract ideas.
Claim 9 recites additional Certain Methods of Organizing Human Activities.  Therefore, the subject matter of this claim fails to recite additional elements that could serve to recite a practical application or significantly more than the abstract ideas.
Claim 10 recites additional Certain Methods of Organizing Human Activities.  Therefore, the subject matter of this claim fails to recite additional elements that could serve to recite a practical application or significantly more than the abstract ideas.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 8, 10-14, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2012/0173441 to LaRosa et al. in view of U.S. Patent Pub. No. 2002/0116249 to Ellinger et al., U.S. Patent Pub. No. 2007/0130015 to Starr et al.
Per Claim 1: LaRosa discloses:
A computer-implemented method comprising: (see LaRosa at Abstract: A system and method for ownership resolution is disclosed.)
determining, by the computing system, that the first content item is associated with a plurality of content owners, including a first content owner, based on content ownership information, wherein the content ownership information indicates in which of the plurality of geographic regions the plurality of content owners have rights to the first content item; (see LaRosa at ¶ 88: FIG. 8 depicts Table 6 800. Table 6 800 is the final merge result for the example described above for FIGS. 3-7. The ownership See also LaRosa at ¶¶ 42, 55-57, 76, 88)
allocating, by the computing system, the revenue among the plurality of content owners based on the plurality of geographic regions in which the plurality of content owners have rights to the first content item based on satisfaction of payment conditions associated with the plurality of geographic regions, (see LaRosa at ¶ 95: The payment module 211 receives the report (and/or the table) from the decision engine 209 and retrieves the usage data and revenue data from the usage and revenue database 192. At step 1026, the payment module 211 merges 1026 the report and/or the table of the real owner with the usage data and revenue data and generates a merged report. In one embodiment, the payment module 211 also includes other data in the merged report. For example, the payment module 211 calculates the total amount of payment to an owner based on the report and/or the table of the real owner, usage data and revenue data and generates a merged report including the total amount of payment. At step 1028, the payment module 211 sends 1028 the merged report to the payment system 190.  See also ¶ 55: In one embodiment, the usage data includes logs of views against videos that contain one or more assets stored in the asset database 116 and the revenue data includes information about the revenue generated from advertisements shown in conjunction with videos that are tracked in the usage data.  See also 
determining, by the computing system, respective revenues for the plurality of content owners based on respective rights to the first content item in respective geographic regions of the plurality of geographic regions and the satisfaction of the payment conditions associated with the plurality of geographic regions; (see LaRosa at ¶ 57: The payment system 190 includes code and routines for sending revenue generated from the usage of a granular right associated with an asset to a real owner. In one embodiment, the payment system 190 receives the merged report from the ownership resolution module 195 and sends a payment to the real owner based on the merged report. For example, the payment system 190 sends an amount of money to the real owner based on a merged report.)
However, LaRosa fails to disclose, but Ellinger, an analogous art of determining revenues, discloses:
receiving, by a computing system, revenue generated from a plurality of geographic regions for a first content item; (see Ellinger at ¶ 56: Referring now to FIG. 18, there is illustrated a screen shot depicting the trends of the location of the buying customers. This, again, is divided into two sections, an alphanumeric section 1802 and a chart section 1804 for the graphical representation of the alphanumeric information in area 1802. In area 1802, there are provided three sections, a first section which indicates sales at the particular e-commerce site, i.e., for vendor site 104, a region for regional sales at the vendor site 104 and a region indicating the top revenue stores at all vendor sites for a given vendor.  The second region, that associated with regional sales, indicates revenue as a function of a particular region. Although not illustrated, the region could be set forth as defining any resolution of location in the disclosed embodiment, this is only provided as See also FIG. 18: depicts regional revenue for the northeast, mid-atlantic, southeast, mid-west, south, west, and northwest regions)
ranking, by the computing system, the first content item in a ranked list of content items associated with the first content owner based on a total revenue allocated to the first content owner for each content item in the ranked list across the plurality of geographic regions; and (see Ellinger at ¶ 55: Referring now to FIG. 17, there is illustrated a chart depicting information regarding what customers are buying. This, again, is divided into two sections, a section 1702 relating to alphanumeric information regarding what products are being sold, profit associated with products, etc. A second section 1704 is associated with the graphical representation thereof. In the alphanumeric section 1702, there is provided information regarding the top selling products of the week and their rank, defining both the product and the revenue associated therewith, a region associated with the highest profit products for the week and a section associated with the top selling products. In the graphical section 1704, there is provided a pie chart 1706 that shows revenue per product group and a bar graph 1708 corresponding to the pie chart 1706. The pie chart 1706, in this example, is divided up into such things as back packs, fishing products, tennis products, ski products, boots, jackets and golfing products. There is also a region 1710 on a lower portion thereof that allows a user to determine whether the graphical interface is based upon a weekly basis, a monthly basis for the current week or month or on a weekly basis or a monthly basis for the prior week or month. In addition, there is See also FIG. 17: depicts top selling products ranked by revenue)
providing, by the computing system, the ranked list of content items associated with the first content owner. (see Ellinger at ¶ 55: Referring now to FIG. 17, there is illustrated a chart depicting information regarding what customers are buying. This, again, is divided into two sections, a section 1702 relating to alphanumeric information regarding what products are being sold, profit associated with products, etc. A second section 1704 is associated with the graphical representation thereof. In the alphanumeric section 1702, there is provided information regarding the top selling products of the week and their rank, defining both the product and the revenue associated therewith, a region associated with the highest profit products for the week and a section associated with the top selling products. In the graphical section 1704, there is provided a pie chart 1706 that shows revenue per product group and a bar graph 1708 corresponding to the pie chart 1706. The pie chart 1706, in this example, is divided up into such things as back packs, fishing products, tennis products, ski products, boots, jackets and golfing products. There is also a region 1710 on a lower portion thereof that allows a user to determine whether the graphical interface is based upon a weekly basis, a monthly basis for the current week or month or on a weekly basis or a monthly basis for the prior week or month. In addition, there is provided a region 1712 for all of the user interfaces that provide revenue information regarding the day's revenue, weekly revenue and quarterly revenue in association with a See also FIG. 17: depicts top selling products ranked by revenue)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the subject matter of Ellinger in the LaRosa system.  The known techniques of Ellinger are applicable to the LaRosa system as they both share characteristics and capabilities, namely, they are directed towards categorizing revenue for products sold.  One of ordinary skill in the art would have recognized that applying the known technique of Ellinger would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Ellinger to the LaRosa system would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems.  Further, applying the ranking and displaying capabilities to LaRosa would have been recognized by one of ordinary skill in the art as resulting in an improved system that would enable a user to know more granular details about where a particular piece of content is most popular.
While LaRosa discloses allocating revenue based on satisfying payment conditions, the combination of LaRosa and Ellinger fails to disclose the specifically claimed payment conditions.  However, Starr, an analogous art of monetizing digital content, discloses:
wherein a first payment condition [[for a first geographic region of the plurality of geographic regions]] includes partial views of the first content item by users in the first geographic region, a second payment condition [[for a second geographic region of the plurality of geographic regions]] includes complete views of the first content item by users in the second geographic region, and a third payment condition [[for a third geographic of the plurality of geographic regions]] includes clicks on advertisements associated with the first content item by users of the third geographic region; (Examiner’s Note: the claimed first payment condition, second payment condition, and third payment condition are not recited to be related to the payment conditions previously recited.  For compact prosecution purposes, see Starr at ¶ 98: In general, payment of fees may be initiated at any time, such as when the user 110 begins viewing the media segment 102, when the user 110 has viewed a substantial portion of the media segment 102, when the user begins viewing the advertisement 112, when the user 110 has viewed a substantial portion of the advertisement 112, or only once the user 110 has viewed the entire media segment 102 and/or the entire advertisement 112.  See also ¶ 285: In embodiments, actions associated with an advertisement 112, such as a viewer (i.e. user 110) clicking a link included with the advertisement 112 may provide additional compensation to the affiliate 190, the media owner 152, and the facilitator 154.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LaRosa to also generate revenue for content owners based on the factors disclosed in Starr.  As discussed above, LaRosa discloses earning revenues from various geographic regions.  However, LaRosa fails to disclose specific the specific payment conditions recited in the claims.  However, Starr discloses various payment conditions, such as the claimed partial views, e.g., viewed substantial portion of media segment 102, complete views, e.g., viewed the entire media segment 102, and clicks on advertisements, e.g., clicking a link included with the advertisement 112.  Therefore, modifying the revenues generated in the various geographic regions as disclosed in LaRosa using the various fee payments disclosed in Starr would disclose the claimed invention.  One of ordinary skill in the art would have been motivated to do so to increase 

Per Claim 11: Claim 11 recites subject matter similar to that discussed above in connection with claim 1.  Claim 11 further recites, and LaRosa further discloses:
A system comprising: at least one processor; and a memory storing instructions that, when executed by the at least one processor, cause the system to perform a method (see LaRosa at ¶ 20: A data processing system suitable for storing and/or executing program code will include at least one processor coupled directly or indirectly to memory elements through a system bus. The memory elements can include local memory employed during actual execution of the program code, bulk storage, and cache memories which provide temporary storage of at least some program code in order to reduce the number of times code must be retrieved from bulk storage during execution.)

Per Claim 16: Claim 16 recites subject matter similar to that discussed above in connection with claim 1.  Claim 16 further recites, and LaRosa further discloses:
A non-transitory computer-readable storage medium including instructions that, when executed by at least one processor of a computing system, cause the computing system to perform a method (see LaRosa at ¶ 20: A data processing system suitable for storing and/or executing program code will include at least one processor coupled directly or indirectly to memory elements through a system bus. The memory elements can include local memory employed during actual execution of the program code, bulk storage, and cache memories which provide temporary storage of at least some 

Per Claims 2, 12, and 17: The combination of LaRosa, Ellinger, and Starr discloses the subject matter of claims 1, 11, and 16, from which claims 2, 12, and 17 depend, respectively.  However, LaRosa fails to disclose, but Ellinger discloses:
dividing the revenue into the respective revenues based on a plurality of geographic region revenues, each geographic region revenue associated with a geographic region of the plurality of geographic regions. (see Ellinger at ¶ 56: Referring now to FIG. 18, there is illustrated a screen shot depicting the trends of the location of the buying customers. This, again, is divided into two sections, an alphanumeric section 1802 and a chart section 1804 for the graphical representation of the alphanumeric information in area 1802. In area 1802, there are provided three sections, a first section which indicates sales at the particular e-commerce site, i.e., for vendor site 104, a region for regional sales at the vendor site 104 and a region indicating the top revenue stores at all vendor sites for a given vendor.  The second region, that associated with regional sales, indicates revenue as a function of a particular region. Although not illustrated, the region could be set forth as defining any resolution of location in the disclosed embodiment, this is only provided as large regions such as the northeast, the midatlantic, the southeast, etc. However, with demographic data that is provided by the enhancing database 130, this could be resolved down to the state level, the city level and even the regional areas in a given city.  See also FIG. 18: depicts regional revenue for the northeast, mid-atlantic, southeast, mid-west, south, west, and northwest regions)


Per Claims 3, 13, and 18: The combination of LaRosa, Ellinger, and Starr discloses the subject matter of claims 2, 12, and 17, from which claims 3, 13, and 18 depend, respectively.  LaRosa further discloses:
identifying one or more content owners associated with the first content item in each geographic region of the plurality of geographic regions based on the content ownership information. (see LaRosa at ¶ 88: FIG. 8 depicts Table 6 800. Table 6 800 is the final merge result for the example described above for FIGS. 3-7. The ownership resolution module 195 analyzes the final merge result to determine that Owner A 180 owns 50% of the distribution right in the United States and Owner B 184 owns 100% of the distribution right in Great Britain and 75% of the distribution right in Germany. The 

Per Claims 4, 14, and 19: The combination of LaRosa, Ellinger, and Starr discloses the subject matter of claims 2, 12, and 17, from which claims 4, 14, and 19 depend, respectively.  LaRosa further renders obvious:
wherein the first content item comprises a video portion and an audio portion. (see LaRosa at ¶ 28: For example, the asset hosting site 100 shares content such as a video file, an audio file (e.g., one or more songs), a file that includes a combination of video and audio, an image file such as a JPEG or GIF file, a file including a video game program and/or a text file. An intellectual property asset is referred to as “an asset” hereinafter.)

Per Claim 8: The combination of LaRosa, Ellinger, and Starr discloses the subject matter of claim 2, from which claim 8 depends.  However, the combination of LaRosa and Ellinger fails to disclose, but Starr discloses:
wherein each geographic region revenue is determined based on revenue criteria associated with a geographic region of the plurality of geographic regions and the revenue criteria comprises a price. (see Starr at ¶ 76: For example and without limitation, while an advertiser may provide a maximum bid of $0.10 for a category match, it may provide a bid of $0.15 for a combination of category match and media segment rating, or $0.20 for a combination of category match, media segment rating, and certain user demographics.)


Per Claim 10: The combination of LaRosa, Ellinger, and Starr discloses the subject matter of claim 1, from which claim 10 depends.  However, the combination of LaRosa and Ellinger fails to disclose, but Starr discloses:
wherein the payment condition includes a view of an advertisement associated with the first content item. (see Starr at ¶ 98: In general, payment of fees may be initiated at any time, such as when the user 110 begins viewing the media segment 102, when the user 110 has viewed a substantial portion of the media segment 102, when the user begins viewing the advertisement 112, when the user 110 has viewed a substantial portion of the advertisement 112, or only once the user 110 has viewed the entire media segment 102 and/or the entire advertisement 112.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LaRosa to include advertisement-supported content as disclosed in Starr.  One of ordinary skill in the art would have been motivated to do so to increase the revenue for content owners.

Claims 5-7, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over LaRosa, Ellinger, and Starr as applied to claims 4, 14, and 19 above, and further in view of NPL Youtube’s Inability to Split Ad Revenue Between Audio & Video Copyright Holders (published March 31, 2017) (hereinafter, “Youtube”).
Per Claims 5, 15, and 20: The combination of LaRosa, Ellinger, and Starr discloses the subject matter of claims 4, 14, and 19, from which claims 5, 15, and 20 depend, respectively.  However, the combination of LaRosa, Ellinger, and Starr fails to disclose, but Youtube, an analogous art of digital content revenues, discloses:
dividing each geographic region revenue into an audio revenue and a video revenue. (see Youtube at p. 2: If Youtube were to do even as little as simply acknowledging the issue, they might be able to get away with the slightly-less-lazy way out and simply allow 50/50 split to copyright holders – half for video, half for audio.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify LaRosa to separate audio revenue and video revenue as disclosed in YouTube.  One of ordinary skill in the art would have been motivated to do so to more equitably distribute the revenue generated by streamed digital content to the owners of the audio portion and the owners of the video portion.

Per Claim 6: The combination of LaRose, Ellinger, Starr, and Youtube discloses the subject matter of claim 5, from which claim 6 depends.  However, the combination of LaRose, Ellinger, and Starr fails to disclose, but Youtube discloses:
wherein half of each geographic region revenue is allocated to the audio revenue, and (Examiner’s Note: this claim element has been considered and determined not to positively recited allocating revenue to the audio.  Therefore, it fails to distinguish over the prior art.  However, for compact prosecution purposes, the following citation is see Youtube at p. 2: If Youtube were to do even as little as simply acknowledging the issue, they might be able to get away with the slightly-less-lazy way out and simply allow 50/50 split to copyright holders – half for video, half for audio.)
half of each geographic region revenue is allocated to the video revenue. (Examiner’s Note: this claim element has been considered and determined not to positively recited allocating revenue to the audio.  Therefore, it fails to distinguish over the prior art.  However, for compact prosecution purposes, the following citation is provided: see Youtube at p. 2: If Youtube were to do even as little as simply acknowledging the issue, they might be able to get away with the slightly-less-lazy way out and simply allow 50/50 split to copyright holders – half for video, half for audio.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify LaRosa to separate audio revenue and video revenue as disclosed in YouTube.  One of ordinary skill in the art would have been motivated to do so to more equitably distribute the revenue generated by streamed digital content to the owners of the audio portion and the owners of the video portion.

Per Claim 7: The combination of LaRosa, Ellinger, and Starr discloses the subject matter of claim 2, from which claim 7 depends.  However, the combination of LaRosa, Ellinger, and Starr fails to disclose, but YouTube discloses:
for a first geographic region, dividing the audio revenue for the first geographic region evenly between one or more audio rights holders for the first content item in the first geographic region, and dividing the video revenue for the first geographic region evenly between one or more video rights holders for the first content item in the first geographic region. (see YouTube at p. 2: If Youtube were to do even as little as simply acknowledging the issue, they might be able to get away with the slightly-less-lazy way out and simply allow 50/50 split to copyright holders – half for video, half for audio. But, this would still leave us unable to split shares between multiple owners of audio or video content. The best solution would be to allow creators to assign copyright split percentages between all creators of audio and video in a creation. This would solve the problem of Youtube sending ad revenue from a video to someone other than the proper copyright holders.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LaRosa to equally split revenues between content owners as disclosed in YouTube.  One of ordinary skill in the art would have been motivated to do so to more equitably distribute the revenues among content owners.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over LaRosa, Ellinger, and Starr as applied to claim 8 above, and further in view of U.S. Patent Pub. No. 2013/0232012 to Yan et al.
Per Claim 9: The combination of LaRosa, Ellinger, and Starr discloses the subject matter of claim 8, from which claim 9 depends.  However, the combination of LaRosa, Ellinger, and Starr fails to disclose, but Yan, an analogous art of advertising, discloses:
wherein the price for the geographic region is based on a number of users that satisfy the payment criteria for the geographic region. (see Yan at ¶ 37: For example, ad revenue module 218 may set a first pricing level based on a minimum number of served users in a group that accessed the advertisement, and set a second pricing level when the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LaRosa and Starr to generate advertising revenue based on the number of users who view the advertisement as disclosed in Yan.  One of ordinary skill in the art would have been motivated to do so to generate additional revenue for more popular content.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Pub. No. 2008/0288365 discloses a content management system distributes items of media content to groups of users. The media is fingerprinted and tracked for reporting purposes. The system uses an algorithm to compensate for multiple content owners. The system can also be configured to provide content while still providing anonymity for actual use.
NPL Monetization Techniques – Localizing Beyond Language (dated September 5, 2015) discloses monetizing strategies based on location of an application’s users. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILESH B KHATRI whose telephone number is (571)270-7083. The examiner can normally be reached 8:30 AM - 5:30 PM Monday-Friday, alternating Fridays off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.B.K./Examiner, Art Unit 3685                                                                                                                                                                                                        
/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685